DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/06/2019.  
Claims 1-20 are pending in this application.  Claims 1, 11 and 14 are independent.

Drawings
The drawings received on 12/06/2019 have been accepted by the examiner.



Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 12/06/2019, 03/23/2021.  The information disclosed therein was considered.
Allowable Subject Matter
Claims 1-20 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and in combination does not disclose
a plurality of memory channel interfaces being disposed within a first die of a plurality of dies; a compute array distributed across the plurality of dies; a plurality of remote buffers distributed across the plurality of dies, wherein the plurality of remote buffers are coupled to the plurality of memory channels and to the compute array; and a controller configured to determine that each of the plurality of remote buffers has data 
monitoring a fill level in a plurality of remote buffers distributed across the plurality of dies, wherein each remote buffer of the plurality of remote buffers is configured to provide data to a compute array also distributed across the plurality of dies; determining that each remote buffer of the plurality of remote buffers is storing data based on the fill level; and in response to the determining, initiating a data transfer from each remote buffer of the plurality of remote buffers to the compute array across the plurality of dies, as cited in claims 12 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
COLGROVE et al. (US. 2018/0217888) disclose multiple dies per package having a controller configured to initiate a transfer of data contained in the one or more DRAM DIMMs to flash memory in the write buffer device in response to determining that a primary power source has failed. The controller may initiate a transfer of data contained in the one or more DRAM DIMMs to flash memory in the write buffer device, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/TOAN K LE/           Primary Examiner, Art Unit 2825